Citation Nr: 1100125	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  03-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for chronic low back pain with degenerative changes.  

2.  Entitlement to an initial disability rating in excess of 20 
percent for chronic neck pain with degenerative changes.  

(In accordance with BVA Directive 8430 (May 17, 1999), the issue 
of entitlement to benefits for a dependent school child from 
September 1, 1998, to July 1, 2003, is addressed in a separate 
decision under docket number 08-12 646).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that granted service connection for chronic 
low back pain and chronic neck pain and assigned a 20 percent 
disability rating to the low back disability and a 10 percent 
disability rating to the neck disability, effective 
August 21, 1998, the date the Veteran's claim was filed.  The 
Veteran appealed to the Board.  

In a January 2007 decision, the Board denied a higher initial 
rating for the low back disorder; granted a 20 percent initial 
evaluation for the neck disorder for the period prior to March 
11, 2002; and denied an increased evaluation in excess of 20 
percent for the neck disorder for the period beginning on March 
11, 2002.  To the extent that even higher evaluations had not 
been assigned, the Veteran appealed the case to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2008, the 
Court, by granting a joint motion of the VA General Counsel and 
the Veteran's representative, vacated the Board decision to the 
extent that higher evaluations had not been granted and remanded 
the case back to the Board.  

In November 2008, the Board remanded the issues for further 
evidentiary development.  The requested development has been 
satisfactorily completed and the case has been returned to the 
Board for appellate review.  

In addition to testifying via videoconference with a Veterans Law 
Judge in October 2006, the Veteran also testified at a personal 
hearing before an Acting Veterans Law Judge at the RO in April 
2010.  

Additional evidence was associated with the record from the time 
of the April 2009 Supplemental Statement of the Case and the most 
recent hearing and the Veteran has provided a waiver of RO review 
of that evidence in accordance with 38 C.F.R. § 20.1304 (2010).  
Hence, the Board will address the merits of the increased rating 
claims in the decision below.  

The record raises a claim for a total rating based on 
individual unemployability (TDIU).  However, the TDIU 
claim has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Throughout the appeal period, the preponderance of the 
competent and credible evidence of record does not show that the 
Veteran's service connected low back disability with degenerative 
changes was manifested by a vertebral fracture; ankylosis; or, 
even taking into account his complaints of pain, severe 
limitation of lumbar motion; by a listing of the whole spine, a 
positive Goldthwaite's sign, or marked limitation of forward 
bending; or by disability analogous to a severe intervertebral 
disc syndrome, even taking into account his complaints of pain.

2.  From September 23, 2002, the preponderance of the competent 
and credible evidence of record did not show that the Veteran's 
service connected low back disability with degenerative changes 
was manifested by incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician having a 
total duration of at least four weeks during the past twelve 
months. 

3.  From September 26, 2003, the preponderance of the competent 
and credible evidence of record did not show that the Veteran's 
service connected low back disability with degenerative changes 
was manifested by forward flexion of the thoracolumbar spine to 
30 degrees or less even taking into account his complaints of 
pain or favorable ankylosis of the entire thoracolumbar spine.

4.  From September 23, 2002, the preponderance of the competent 
and credible evidence of record does not show that the Veteran's 
service connected low back disability with degenerative changes 
was manifested by at least mild incomplete paralysis of the 
sciatic nerve.

5.  Throughout the appeal period, the preponderance of the 
competent and credible evidence of record does not show that the 
Veteran's service-connected neck disability with degenerative 
changes was manifested by a vertebral fracture; ankylosis; or, 
even taking into account his complaints of pain, severe 
limitation of cervical spine; or by disability analogous to a 
severe intervertebral disc syndrome.

6.  From September 23, 2002, the preponderance of the competent 
and credible evidence of record did not show that the Veteran's 
service-connected neck disability with degenerative changes was 
manifested by incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician having a 
total duration of at least four weeks during the past twelve 
months. 

7.  From September 26, 2003, the preponderance of the competent 
and credible evidence of record did not show that the Veteran's 
service-connected neck disability with degenerative changes was 
manifested by forward flexion of the cervical spine to 15 degrees 
or less even taking into account his complaints of pain or 
favorable ankylosis of the entire cervical spine.

8.  From September 23, 2002, the preponderance of the competent 
and credible evidence of record does not show that the Veteran's 
service-connected neck disability with degenerative changes was 
manifested by at least mild incomplete paralysis of a nerve.

9.  Throughout the appeal period, the preponderance of the 
competent and credible evidence of record does not show that the 
Veteran's service-connected low back and neck disabilities are 
manifested by more than pain and limitation of motion; the 
evidence does not show such an exceptional disability picture 
that the available schedular evaluation for the service-connected 
low back and neck disabilities are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for chronic low back pain with degenerative changes have not been 
met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71 (Diagnostic Codes 
5003, 5010, 5285 to 5295) (2002); 38 C.F.R. § 4.71 (Diagnostic 
Codes 5003, 5010, 5285 to 5295) (2003); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.40, 4.71, 4.124a (Diagnostic Codes 5003, 5235 to 5243, 
8520) (2010).  

2.  The criteria for an initial rating in excess of 20 percent 
for chronic neck pain with degenerative changes have not been met 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.71a (Diagnostic Codes 
5003, 5010, 5285 to 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5010, 5285 to 5295) (2003); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.40, 4.71, 4.124a (Diagnostic Codes 5003, 5235 to 5243, 
8510 to 8519) (2010). 

3.  The criteria for a referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for consideration of an extraschedular evaluation have not been 
met during the appeal period.  38 C.F.R. § 3.321(b) (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided 
to a claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  

In this case, the Board's January 2007 decision contained an 
extensive discussion of the requirements of the VCAA's duties to 
notify the Veteran.  See the Board's January 2007 decision, pages 
15-16.  The Board concluded that VA's duties to notify the 
Veteran under the VCAA were satisfied.

The Court-adopted Joint Motion did not identify any defect in the 
Board's January 2007 decision regarding the notification 
provisions of the VCAA.  Nor did the parties or the Court itself 
identify any deficiencies with respect to VCAA notice compliance 
on the part of VA.  The sole reason for remand, as stated in the 
Joint Motion, as adopted by the Court, was the Board's failure to 
assist and to provide adequate reasons and bases for its 
determination. 

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
("Court will [not] review BVA decisions in a piecemeal fashion"); 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) ("[a]dvancing 
different arguments at successive stages of the appellate process 
does not serve the interests of the parties or the Court").  In 
this case, neither party raised any concerns about the VCAA duty 
to notify.  Nor did the Court.

Although the Court's June 2008 Order serves, in essence, to 
vacate the Board's January 2007 decision, insofar as it denied a 
evaluation in excess of 20 percent for the low back and cervical 
spine disabilities, and its legal efficacy, the Board's prior 
discussion nonetheless remains a matter of record, and one which 
was clearly provided to the Veteran and his attorney.  
Examination of that decision reveals that the Board clearly 
articulated the VCAA's notification requirements to the Veteran.  
In other words, through the Board's January 2007 denial, the 
Veteran has already had an extensive advisement of the VCAA's 
duty to notify.  

Given the Court's injunction against piecemeal litigation, the 
Board is confident that the notification portions of the VCAA are 
not an issue in this case.  That is, the Board believes that the 
law of the case is that there are no VCAA notification defects 
which have been raised by the Veteran and his representative that 
need be addressed by the Board.  Cf. Chisem v. Gober, 10 Vet. 
App. 526, 527-8 (1997) (under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider issues 
that have already been decided in a previous appeal of the same 
case, and therefore, Board is not free to do anything contrary to 
the Court's prior action with respect to the same claim].  
Accordingly, the Board need not discuss further the notification 
provisions of the VCAA.

Nonetheless, even if the Board had an obligation to further 
discuss VA's notice criteria, we note that the Veteran is 
challenging the initial evaluation assigned following the grant 
of service connection for his disorders.  In Dingess, supra, the 
Court held that in cases where service connection has been 
granted and an initial disability evaluation has been assigned, 
the service connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id, at 490-91; Also see Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Thus, regardless of whether or not the 
notice that the Veteran was provided before service connection 
was granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.  

Moreover, the Board finds that written notice provided in January 
2005 and March 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations governing 
the assignment of disability ratings and effective dates as 
required by the Court in Dingess, supra.  Additionally, the Board 
finds that providing the Veteran with adequate notice in the 
above letters followed by a readjudication of the claims in the 
April 2009 Supplemental Statement of the Case "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 
F.3d at 1333-34.  Lastly, the Board finds that even if the above 
letters failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claims after reading the above letters as 
well as the rating decision, statement of the case, and the 
supplemental statements of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  

Accordingly, the Board finds that the duty to notify provisions 
have been satisfactorily met.  



Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims files includes the Veteran's service 
treatment records, VA and private treatment records, the 
appellant's statements, and personal hearing testimony provided 
by the claimant before two Veterans Law Judges via 
videoconference technique in October 2006 and at the RO in 
April 2010.  

Additionally, the recently requested March 2009 VA examination 
report reflects that the examiner reviewed the Veteran's past 
medical history, documented his current medical conditions, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record, and with supporting 
rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  
The Board therefore concludes that the most recent VA examination 
is both adequate for adjudication purposes and substantially 
complies with the Board's November 2008 remand directions.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate); D'Aries v. Peake, 22 Vet. 
App. 97 (2008) (holding that only substantial, and not strict 
compliance with the terms of the request, is required); Dyment v. 
West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination more 
than substantially complied with the Board's remand order).

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity resulting 
from injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
See generally, 38 C.F.R. §§ 4.1, 4.2.  Where, as here, 
entitlement to compensation has been established, but a higher 
initial disability rating is at issue, the extent of impairment 
throughout the entire period, beginning with the filing of the 
claim, must be considered and a determination must be made 
regarding whether "staged" ratings are warranted.  See Fenderson 
v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability 
rating is initially assigned, separate ratings should be 
considered for separate periods of time, known as staged 
ratings).  

In this regard, the RO has rated the Veteran's chronic low back 
pain with degenerative changes (low back disability) as 20 
percent disabling under first 38 C.F.R. § 4.71a, Diagnostic 
Code 5010-5292 and his chronic neck pain with degenerative 
changes (cervical spine disability) as 20 percent disabling under 
first 38 C.F.R. § 4.71a, Diagnostic Code 5010-5290 and thereafter 
under Diagnostic Code 5010-5242.  

Separate Diagnostic Codes identify various disabilities.  38 
C.F.R., Part 4.  On appeal, the Diagnostic Code for degenerative 
arthritis and the diagnostic codes for spine disabilities that 
might permit an increased rating must be examined to determine 
whether the rating for the Veteran's two spine disabilities 
should be increased.  

But the spine disability rating criteria have changed twice 
during the course of the claim.  See 38 C.F.R. § 4.71a (2002) (in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a (2003) 
(effective September 23, 2002); 38 C.F.R. § 4.71a (2005) 
(effective September 26, 2003).  Given the change in law, while 
VA may consider the old criteria for rating an intervertebral 
disc syndrome and all other back disorders for the entire period 
during which the appeal has been pending, it may only consider 
the new criteria for rating an intervertebral disc syndrome from 
September 23, 2002, and the new criteria for rating all other 
back disorders from September 26, 2003.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Accordingly, the first analysis will be whether a higher 
evaluation is warranted for each spine disability at any time 
during the pendency of the appeal using the degenerative 
arthritis criteria.  Next, the spine disability criteria in 
effect prior to September 23, 2003, will be discussed to see if 
the Veteran is entitled to a higher evaluation under any of these 
criteria at any time during the pendency of the appeal.  
Thereafter, each version of the amended regulations for spine 
disabilities will be addressed in turn to see if he is entitled 
to a higher evaluation for each spine disability as off the 
effective date of the change in the rating criteria. Finally, 
some general principles that apply regardless of which criteria 
are used will be examined.  

In this regard, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss caused by 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to pain).  
In DeLuca, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss of 
range of motion, determinations regarding functional losses are 
to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree 
of additional range-of-motion loss due to pain on use or during 
flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and 
functional loss with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  Inquiry 
will be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  (b) More movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c) Weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

The Criteria for Rating Degenerative Arthritis

The Veteran's X-rays establish the presence of osteophytes on 
both the lumbar spine and the cervical spine.  In this regard, 38 
C.F.R. § 4.71a, Diagnostic Code 5010 provides that degenerative 
arthritis established by X-ray will be rated on the basis of the 
criteria for limitation of motion for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Low Back Disability

Looking to the diagnostic code for limitation of motion of the 
lumbar spine under the old rating criteria, only one rating 
provides a higher rating for limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71a, DC 5292 
(2003).  Specifically, Diagnostic Code 5292 permits a 40 percent 
evaluation if the limitation of motion of the lumbar spine is 
severe.

The regulations do not define what is meant by "severe" 
limitation of motion.  However, normal flexion is from 0 to 90 
degrees.  See, for example, 38 C.F.R. § 4.71a, note 2 following 
General Rating Formula for Diseases and Injuries of the Spine 
(2010).  

The Veteran's forward flexion, even when taking into account his 
complaints of pain as per the Courts holding in DeLuca, supra, 
and as per 38 C.F.R. §§ 4.40, 4.45, has measured from zero to 
between 45 and 80 degrees.  (See September 1998 examination by 
Dr. F. (65 degrees); December 1998 VA compensation and pension 
(C&P) examination (65 degrees); February 2002 C&P exam (45 
degrees); February 2006 C&P exam (60 degrees); and March 2009 C&P 
exam (80 degrees)).  The Veteran's forward limitation of flexion 
thus ranges between one-half of the normal range of motion to 
relatively full range of motion.  

Given that Diagnostic Code 5292 provides for three ratings (10 
percent for slight limitation, 20 percent for moderate 
limitation, and 40 percent for severe limitation), the Board 
finds that assigning the maximum rating for someone who has 
exhibited at least half the normal range of motion and almost 
full upon the most recent evaluation in March 2009, would not be 
appropriate.  Moreover, since even the most limited measurement 
(45 degrees) would be more compatible with a finding of moderate 
limitation of motion, the Board finds that a higher rating for 
the low back disability is not warranted under the degenerative 
arthritis criteria in effect under the old rating criteria.  This 
is true throughout the period of time during which his claim has 
been pending and therefore the Board need not consider staged 
ratings.  Fenderson, supra.

The Board also finds that the record does not support the 
assignment of a rating in excess of 20 percent for the low back 
disability if the other range of motion criteria are examined.  
The normal range of motion of the thoracolumbar spine is as 
follows:  extension measures 0 to 30 degrees; left and right 
lateral flexion measures 0 to 80 degrees; and left and right 
lateral rotation measures 0 to 30 degrees.  See, for example, 38 
C.F.R. § 4.71a, note 2.  When measurements were provided by 
examiners, even when taking into account his complaints of pain 
as per the Courts holding in DeLuca, supra, and as per 38 C.F.R. 
§§ 4.40, 4.45, the Veteran exhibited at least half the range of 
motion in each category.  (See September 1998 examination by Dr. 
F. (extension of 15 degrees; right and lateral flexion together 
of 40 degrees); December 1998 C&P examination (extension of 
15 degrees; right and left lateral flexion together of 60 
degrees; right and left lateral rotation together of 70 degrees); 
February 2002 C&P exam (extension of 15 degrees; right and left 
lateral flexion together of 40 degrees); February 2006 exam 
(extension of 20 degrees; right and left lateral flexion of 50 
degrees; right and left lateral rotation of 55 degrees) and March 
2009 (extension of 20 degrees; right; and right and left lateral 
rotation of 25 degrees)).  

The Board does observe that upon VA examination in March 2009, 
the Veteran's right and left lateral flexion were measured at 
only 20 degrees with normal being 80 degrees.  However, in light 
of the other ranges of motion exhibited during this examination 
that were clearly slight in degree, the Board finds that an 
overall finding of severe limitation of motion would not be 
appropriate - even as a staged rating.  Thus, the Board concludes 
that under the old rating criteria for rating limitation of 
motion of the lumbar spine the Veteran's limitation of motion is 
most appropriately characterized as slight to moderate.  Hence, 
an initial rating in excess of 20 percent is not warranted.  This 
is true throughout the period of time during which his claim has 
been pending and therefore the Board need not consider staged 
ratings.  Fenderson, supra.

As to the new criteria for rating limitation of motion of the 
lumbar spine, effective September 26, 2003, the Board notes that 
Diagnostic Code 5242 was added to evaluate degenerative arthritis 
of the spine, and a general schedule was established for rating 
all spine disabilities except intervertebral disc syndrome.  38 
C.F.R. § 4.71a (2010).  That schedule provides for a disability 
rating of 40 percent for favorable ankylosis of the entire 
thoracolumbar spine or for forward flexion of the thoracolumbar 
spine of 30 degrees or less.  

Here, the Board notes that the Veteran's claims files do not 
contain a diagnosis of ankylosis of the thoracolumbar spine.  
(Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).)  In the absence of ankylosis, 
the Board may not rate his service-connected disability as 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  
Consequently, a higher evaluation is not warranted for the 
Veteran's service-connected low back disability because of 
ankylosis.

Moreover, even when taking into account his complaints of pain as 
per the Courts holding in DeLuca, supra, and as per 38 C.F.R. 
§§ 4.40, 4.45, the Veteran's most limited forward flexion seen on 
examination was higher than 30 degrees.  ).  Consequently, a 
higher evaluation is not warranted for the Veteran's service-
connected low back disability because of lost forward flexion.

Hence, the Board finds that the evidence does not warrant a 
higher evaluation under the new rating criteria for rating his 
low back disability.  This is true from September 26, 2003, and 
therefore the Board need not consider staged ratings.  Fenderson, 
supra.

Cervical spine disability

Looking to the diagnostic code for limitation of motion of the 
cervical spine under the old rating criteria, only one rating 
provides a higher rating for limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, DC 5290 
(2003).  Specifically, Diagnostic Code 5290 permits a 30 percent 
evaluation if the limitation of motion of the cervical spine is 
severe.  

As reported above, the regulations do not define what is meant by 
"severe" limitation of motion.  However, the normal range of 
motion for cervical spine flexion measures from 0 to 45 degrees.  
See 38 C.F.R. § 4.71a, note 2.

The Veteran's forward flexion, even when taking into account his 
complaints of pain as per the Courts holding in DeLuca, supra, 
and as per 38 C.F.R. §§ 4.40, 4.45, has measured from zero to 
between 30 and 35 degrees.  (See December 1998 C&P exam (30 
degrees); and March 2009 C&P exam (35 degrees)).  

Given that Diagnostic Code 5290 provides for three ratings (10 
percent for slight limitation, 20 percent for moderate 
limitation, and 30 percent for severe limitation), the Board 
finds that assigning the maximum rating for someone who has 
exhibited only a one-third loss of limitation of motion would not 
be appropriate.  Moreover, since even the most limited 
measurement (30 degrees) would be more compatible with a finding 
of moderate limitation of motion, the Board finds that a higher 
rating for his cervical spine disability is not warranted under 
the degenerative arthritis criteria in effect under the old 
rating criteria.  This is true throughout the period of time 
during which his claim has been pending and therefore the Board 
need not consider staged ratings.  Fenderson, supra.

The Board also finds that the record does not support the 
assignment of a rating in excess of 20 percent for the cervical 
spine disability if the other range of motion criteria are 
examined.  The normal range of motion of the cervical spine for 
extension measures 0 to 30 degrees, for left and right lateral 
flexion measures 0 to 80 degrees, and for left and right lateral 
rotation measures 0 to 30 degrees.  See, for example, 38 C.F.R. § 
4.71a, note 2.  When measurements were provided by examiners, 
even when taking into account his complaints of pain as per the 
Courts holding in DeLuca, supra, and as per 38 C.F.R. §§ 4.40, 
4.45, the Veteran always had at least half the range of motion in 
each category.  See September 1998 examination by Dr. F. 
(extension of 25 degrees; right and lateral flexion together of 
60 degrees; right and left lateral rotation of 150 degrees); 
December 1998 C&P examination (extension of 15 degrees; right and 
left lateral flexion together of 60 degrees; right and left 
lateral rotation together of 70 degrees); February 2002 C&P exam 
(extension of 15 degrees; right and left lateral flexion together 
of 40 degrees); February 2006 exam (extension of 20 degrees; 
right and left lateral flexion of 50 degrees; right and left 
lateral rotation together of 55 degrees); and March 2009 C&P 
examination (extension of 20 degrees; right and left lateral 
flexion of 20 degrees each; right and left lateral rotation of 25 
degrees each)).  

Thus, the Board concludes that under the old rating criteria for 
rating limitation of motion of the cervical spine the Veteran's 
limitation of motion is most appropriately characterized as 
slight to moderate.  Hence, an initial rating in excess of 20 
percent is not warranted.  This is true throughout the period of 
time during which his claim has been pending and therefore the 
Board need not consider staged ratings.  Fenderson, supra.

As to the new criteria for rating limitation of motion of the 
cervical spine, effective September 26, 2003, the Board notes 
that Diagnostic Code 5242 was added to evaluate degenerative 
arthritis of the spine, and a general schedule was established 
for rating all spine disabilities except intervertebral disc 
syndrome.  38 C.F.R. § 4.71a (2010).  To qualify for a disability 
rating higher than 20 percent under the new criteria, there would 
have to be favorable ankylosis of the entire cervical spine or 
the limitation of flexion motion of the cervical spine would have 
to measure 15 degrees or less.  

Here, the Board notes that the Veteran's claims files do not 
contain a diagnosis of ankylosis of the cervical spine.  In the 
absence of ankylosis, the Board may not rate his service-
connected disability as ankylosis.  Johnston, supra.  
Consequently, a higher evaluation is not warranted for the 
Veteran's cervical spine disability because of ankylosis.

Moreover, even when taking into account his complaints of pain as 
per the Courts holding in DeLuca, supra, and as per 38 C.F.R. 
§§ 4.40, 4.45, the Veteran's most limited forward flexion seen on 
examination was higher than 15 degrees.  Consequently, a higher 
evaluation is not warranted for the Veteran's cervical spine 
disability because of lost flexion.

Hence, the Board finds that the evidence does not warrant a 
higher evaluation under the new rating criteria for rating his 
cervical spine disability.  This is true from September 26, 2003, 
and therefore the Board need not consider staged ratings.  
Fenderson, supra.

Other potentially applicable criteria for rating spine 
disabilities in effect prior to September 23, 2002

As to the low back and cervical spine disabilities, Diagnostic 
Code 5293 allows a higher, 40 percent rating, for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  However, this criteria does not describe 
either the Veteran's low back or neck disabilities.  

Specifically, a review of the record on appeal, including his 
treatment records and VA examination reports, does not reveal 
that he has ever been diagnosed this syndrome.  In this regard, 
the February 2006 C&P examiner pointed out that the Veteran's 
back pain is not experienced in periods of flare-ups.  Moreover, 
the Veteran describes a condition with relatively constant pain.  
Additionally, his pain management treatment notes indicate that 
the pain is chronic with the prescribed morphine permitting the 
Veteran to engage in greater activities.  Additionally, while the 
March 2009 VA examiner noted that the Veteran had degenerative 
disc disease of both the lumbosacral spine and the cervical 
spine, the evaluation revealed no objective evidence of 
radiculopathy or intervertebral disc syndrome.  

Therefore, the Board finds that not only is Diagnostic Code 5293 
not applicable to the current claims but, even if it was, it 
provides no means for a higher evaluation for either the low back 
disability or the cervical spine disability.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).  This is true throughout the period of 
time during which his claim has been pending and therefore the 
Board need not consider staged ratings.  Fenderson, supra.

As to the low back disability, Diagnostic Code 5295 allowed a 
higher, 40 percent rating, for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  

However, a positive Goldthwaite's sign has not been observed 
during any of the VA examinations he was afforded.  Moreover, as 
fully discussed above, the Veteran's has exhibited, at most, 
moderate, and not marked, limitation of forward bending, and none 
of the examiners reported any abnormal mobility on forced motion.  
The Veteran does have some osteo-arthritic changes with 
limitation of lateral motion in the thoracolumbar spine.  
Nevertheless, the radiology reports show that these changes are 
mild.  See April 1990 X-rays by Dr. S. (mild degenerative changes 
in L4-L5 and L5-S1 area, but no acute changes noted); December 
1998 X-rays (osteophytes forming); July 1999 MRI report (spine 
normal with mild degenerative changes); August 2000 X-ray by Dr. 
F. (moderate arthritis); May 2004 X-rays (mild degenerative 
changes).  Similarly, the Veteran has had some limitation of 
right and left lateral motion from the normal range of 
60 degrees.  See September 1998 examination by Dr. F. (40 
degrees); December 1998 C&P examination (full range of lateral 
motion); February 2002 C&P exam (40 degrees), and February 2006 
C&P exam (50 degrees).  Moreover, while the March 2009 VA 
examiner noted that the Veteran's posture was slightly stooped 
and he walked with an antalgic gait with a one pronged cane, it 
was also noted that the cane was an assistive device for knee 
stability and was not necessary for his lumbar spine disability.  
Furthermore, the record is otherwise negative for competent and 
credible objective evidence of listing of the spine.  

The Board concludes that this fluctuating limitation of motion, 
sometimes revealing no limitation at all, together with mild 
osteo-arthritic changes, is not compatible with a finding that 
the Veteran has a severe muscle strain condition to warrant a 40 
percent disability rating for his low back disability under 
Diagnostic Code 5295.  This is true throughout the period of time 
during which his claim has been pending and therefore the Board 
need not consider staged ratings.  Fenderson, supra.

Similarly, the Board finds that the Veteran is not entitled to 
higher evaluations under 38 C.F.R. § 4.71a, Diagnostic Code 5285 
for either his low back disability or his cervical spine 
disability because the record on appeal, including the VA 
examination reports and X-rays, do not show a vertebral fracture.  
This is true throughout the period of time during which his claim 
has been pending and therefore the Board need not consider staged 
ratings.  Fenderson, supra.

Likewise, the Board finds that the Veteran is not entitled to 
higher evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 
5286-5289 for either his low back disability or his cervical 
spine disability because the record on appeal, including the VA 
examination reports and X-rays, do not show ankylosis and in the 
absence of ankylosis the Board may not rate his service-connected 
disabilities as ankylosis.  Johnston, supra.  This is true 
throughout the period of time during which his claim has been 
pending and therefore the Board need not consider staged ratings.  
Fenderson, supra.

Moreover, under the rating criteria in effect prior to September 
23, 2002, a few diagnostic codes to evaluate spinal disabilities 
are clearly not applicable to the current appeal because the 
Veteran's low back disability and cervical spine disability do 
not involve a sacro-iliac injury (Diagnostic Code 5294) or the 
dorsal spine (Diagnostic Code 5291).  38 C.F.R. § 4.71a (2002).  
Therefore, higher evaluations are not warranted under either of 
these rating criteria.  This is true throughout the period of 
time during which his claim has been pending and therefore the 
Board need not consider staged ratings.  Fenderson, supra.

Amended criteria for rating spine disabilities beginning 
September 23, 2002

The spine disability criteria in effect from September 23, 2002 
(38 C.F.R. § 4.71a (2003)), are in many respects similar to the 
criteria in effect prior to September 23, 2002, so that only one 
of the amendments affects the analysis of the chronic low back 
and cervical spine disabilities for which the Veteran is service-
connected.  

However, as reported above, the Veteran is not entitled to a 
higher evaluation for his low back or cervical spine disabilities 
under Diagnostic Codes 5285 to 5289, 5294, and 5291 because 
neither involves a fracture (Diagnostic Code 5285), ankylosis 
(Diagnostic Codes 5286-5289), a sacro-iliac injury (Diagnostic 
Code 5294), or the dorsal spine (Diagnostic Code 5291).

Moreover, the discussion in the arthritis section above already 
addressed limitation of motion of the lumbar and cervical spine 
using all three versions of the spine disability rating criteria, 
so Diagnostic Code 5289 need not be discussed again here.  
Likewise, the criteria for evaluating lumbosacral strain 
(Diagnostic Code 5295) were not amended, so the analysis of that 
diagnostic code, discussed above, need not be repeated here.  
Thus, only a rating higher than 20 percent pursuant to Diagnostic 
Code 5293 (governing intervertebral disc syndrome) needs to be 
discussed here.  

This version of Diagnostic Code 5293 provides alternative methods 
for evaluating intervertebral disc syndrome and whichever method 
results in the higher evaluation should be utilized.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (first paragraph) (2003).  

One method is to evaluate the disability on the basis of total 
duration of incapacitating episodes over the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (first paragraph) (2003).  
For purposes of evaluations under this method, an incapacitating 
episode is defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (note 1) (2003).  If the claimant 
experiences incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a rating of 40 percent is assigned.  Diagnostic Code 5293 
(2003).  

Here, however, there is no evidence that the Veteran has had 
physician-prescribed bed rest for incapacitating episodes 
involving the low back or the cervical spine.  In fact, upon the 
most recent VA examination in March 2009, the examiner noted that 
the only doctor-prescribed bedrest was due to a fall in which he 
broke his right wrist.  

Consequently, the Board concludes that a 40 percent rating for 
either the low back disability or the cervical spine disability 
is not warranted under this criteria for evaluating 
intervertebral disc syndrome at any time from September 23, 2002.  
Fenderson, supra.

The second method for evaluating intervertebral disc syndrome is 
to evaluate its chronic orthopedic manifestations individually 
and combine those ratings along with evaluations for all other 
disabilities.  Diagnostic Code 5293 (first paragraph) (2003).  

As discussed in the sections above, by examining the chronic 
orthopedic manifestations of the Veteran's low back disability 
and cervical spine disability, a rating in excess of 20 percent 
is not appropriate for either disability based on the 
degenerative arthritis and spine diagnostic codes.  

But neurological signs and symptoms resulting from intervertebral 
disc syndrome must also be considered.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (note 1 under the diagnostic code provides 
that chronic neurological signs and symptoms resulting from 
intervertebral disc syndrome that are constantly present, or 
nearly constantly present, must be combined with chronic 
orthopedic manifestations under the second evaluation method) 
(2003).  

However, the medical evidence, including a neurological C&P 
examination, consistently notes the lack of neurological signs 
and symptoms related to the Veteran's low back and cervical spine 
disabilities.  See for example, April 1990 exam by Dr. S. 
(neurologically intact); August 2000 examination by Dr. F. 
(neurologically intact); January 2002 C&P neurological exam 
(normal but for tremor that in no way is related to neck or back 
pain); July 2003 exam by Dr. S. (neurological exam normal in 
upper and lower extremities); March 2009 VA examination (no 
objective evidence of radiculopathy).  Therefore, the Board finds 
that the Veteran's adverse neurological symptomatology does not 
amount to at least mild incomplete paralysis of either the 
sciatic nerve or any of the nerves impacting the upper extremity.  
See 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8520.  Moreover, 
there is no evidence of bowel or bladder impairment.  
Consequently, the Board finds that higher evaluations for the 
Veteran's low back disability and cervical spine disability due 
to adverse neurological signs and symptoms are not warranted at 
any time from September 23, 2002.  Fenderson, supra.

Thus, when the spine disability rating criteria in effect from 
September 23, 2002, are applied to the Veteran's low back 
disability and cervical spine disability, an evaluation higher 
than 20 percent may not be assigned at any time from September 
23, 2002.  Fenderson, supra.

Amended criteria for rating spine disabilities effective 
September 26, 2003

Beginning September 26, 2003, the current criteria for evaluating 
spine disabilities became effective.  38 C.F.R. § 4.71a (2010).  
With the exception for the diagnostic code for intervertebral 
disc syndrome, the diagnostic codes for evaluating all other 
spine disabilities share the same schedule of ratings, whether 
the diagnostic code governs fracture of the spine, muscle strain, 
or degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a 
(General Rating Formula for Diseases and Injuries of the Spine).  
Since that schedule of ratings was analyzed in the section 
discussing the criteria for degenerative arthritis of the spine, 
above, and a rating in excess of 20 percent is not warranted for 
either disability using that criteria, no further discussion of 
the current criteria under the general rating formula for rating 
spine disabilities is needed here.

Likewise, the current criteria also provides the same analysis 
for intervertebral disc syndrome as the criteria in effect 
beginning September 23, 2002, except that the diagnostic code 
number changed from Diagnostic Code 5293 (2003) to Diagnostic 
Code 5243 (2010).  

Consequently, since higher evaluations are not warranted under 
the prior criteria, higher evaluations are available for either 
the low back disability or the cervical spine disability under 
the current criteria at any time from September 26, 2003, and the 
Board need not consider staged ratings.  Fenderson, supra.

General principles

Some principles apply regardless of which criteria is applied and 
the Board will address those principles at one time here rather 
than repeating them throughout the course of the analysis above.  
A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working movements 
of the body with normal excursion, strength, speed, coordination, 
and endurance.  38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss 
due to pain and weakness must be considered in evaluating the 
disability because a part which becomes painful on use must be 
regarded as seriously disabled.  Id; DeLuca, supra.  In the Joint 
Motion for Remand, the parties' specifically stated that the 
Board did not provide sufficient reasons and bases pertaining to 
these factors.  

In this regard, the record shows that the Veteran's complaints of 
pain range from moderate to moderately severe.  The record also 
shows the Veteran takes prescription Morphine to increase the 
activities he can perform, uses a back brace, and sometimes uses 
a cane (although upon VA examination in March 2009 it was 
reported that his use of a cane was for his knee disabilities).  
The Veteran also reported that his low back disability and 
cervical spine disability now interfered with his ability to 
bathe and to put on his socks.  

Despite the above complaints, the objective evidence of record 
shows he remained otherwise independent in his self care and he 
was able to continue driving.  Additionally, he maintained 
employment with the United States Postal Service during the 
majority of this appeal and testified at his April 2010 hearing 
that he only retired in April 2009.  (The Board observes that he 
testified that he did not file for Social Security Administration 
disability because he did not retire due to disability; hence, 
there are no records to obtain from this agency).  

In light of this degree of functionality, the Board finds that 
the Veteran's 20 percent ratings for his low back disability and 
cervical spine disability adequately compensated him for his 
functional impairment.  (As discussed in the Introduction above, 
the issue of entitlement to a TDIU is not currently before the 
Board and is being referred to the RO for appropriate action). 

Moreover, the Board has considered the Veteran's complaints of 
pain and finds that those complaints have been fully contemplated 
in conjunction with the award of the 20 percent ratings currently 
assigned for the lumbar and cervical spine disabilities.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. §§ 4.40, 4.45.  These factors were 
specifically discussed above and considered in conjunction with 
the ratings for moderate limitation of motion despite clinical 
evaluations showing limitation of motion that more closely 
approximated a finding of slight.  Consequently, the Board finds 
that the currently assigned 20 percent disability rating already 
contemplates the Veteran's complaints of pain on motion and 
therefore he does not warrant an additional rating under DeLuca.  

In the Joint Motion for Remand, the Board was also directed to 
specifically address the conclusions made by earlier VA examiners 
who were not able to express an opinion regarding the degree of 
any additional limitation of motion that would result in 
functional impairment with any degree of medical certainty.  Upon 
VA examination in March 2009, the examiner also concluded that 
additional limitation of motion due to flare-ups cannot be 
determined without resort to speculation.  The Board notes that 
it is clear from the detailed examination reports in this case 
that the examiners evaluated the "procurable and assembled data" 
and provided responses to the medical questions posed that 
considered all the pertinent and available medical facts.  Jones 
v. Shinseki, 23 Vet. App. 382 (2010).  For example, the examiner 
in February 2006 conducted a thorough physical and neurological 
evaluation and noted in the evaluation that the Veteran reported 
constant pain, not flare-ups of pain.  In March 2009, the VA 
examiner fully noted that the Veteran's range of motion was 
limited to the degrees reported due to pain and that those ranges 
of motion remained constant even after three repetitions.  

Consequently, the Board finds that the medical evidence of record 
is sufficient to answer the question of the appropriate 
evaluations to assign the Veteran's disabilities and for the 
reasons outlined above, the Board finds that higher initial 
ratings may not be awarded for either the low back disability or 
the cervical spine disability due to his complaints of pain 
without resulting in pyramiding in violation of 38 C.F.R. § 4.14 
(2010).  

In coming to the above conclusions regarding the severity of the 
Veteran's service connected low back disability and cervical 
spine disabilities the Board has not overlooked his statements to 
the RO, to his healthcare providers, and the personal hearing 
testimony or the lay statements of his family members and 
coworkers regarding his pain and difficulty at work.  Moreover, 
the Board observes that the Veteran is credible to report on what 
he sees and feels and others are credible to report on what they 
can see.  See Jandreau, supra; Buchanan, supra; Charles, supra; 
also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
they are not competent to opine as to the chronic adverse 
symptomatology caused by his service connected low back 
disability and cervical spine disability because such opinions 
requires medical expertise which they have not been shown to have 
and these types of findings are not readily observable by a lay 
person.  Id; also see Espiritu, supra.  Furthermore, the Board 
finds more competent and credible the medical opinions provided 
by the experts at the Veteran's VA examinations than these lay 
assertions.  Id; also see Guerrieri v. Brown, 4 Vet. App. 467, 
473 (1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches....  As is 
true with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

The Board notes that ordinarily VA's Schedule for Rating 
Disabilities will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.  

Here, the Board finds that the record does not establish that the 
rating criteria are inadequate for rating the Veteran's service-
connected lumbar and cervical spine disabilities.  The competent 
medical evidence of record shows the relative manifestations of 
the Veteran's low back disability and cervical spine disability 
are limitation of motion and pain and these factors have been 
fully considered and are contemplated in the rating schedule.  
Hence, the Board concludes that referral for an extraschedular 
rating is unnecessary at this time.  See Thun, supra.  

Additionally, when the evidence for and against a claim 
approaches equipoise the benefit of the doubt doctrine of 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 requires factual 
findings to be resolved in the veteran's favor.  Here, there is 
little evidence for either disability to support a disability 
rating higher than 20 percent.  Dr. S's August 2003 letter states 
that the Veteran's description of his symptoms indicate that the 
percentage of his disability would have increased in magnitude 
since the March 2002 rating decision.  But that doctor, while 
stating that the Veteran's range of motion was limited to 40 
percent of the normal motion due to pain, failed to provide the 
individual range of motion measurements in his report.  Moreover, 
notwithstanding the description by the Veteran, the objective 
data of all the other medical examiners shows that his 
disabilities do not warrant a rating higher than 20 percent each 
at any time during the pendency of the appeal.  Additionally, 
while the Veteran's testimony about his symptoms and activities 
has been taken into consideration in deciding this appeal, his 
lay opinion of the severity of his disabilities is not as 
competent evidence as the opinions provided by his VA examiners.  
Accordingly, the evidence in favor of the claims does not 



	(CONTINUED ON NEXT PAGE)




approach equipoise, so the benefit of the doubt doctrine does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of 
the doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  


ORDER

An initial rating in excess of 20 percent for chronic low back 
pain with degenerative changes is denied at all times during the 
pendency of the appeal.  

An initial rating in excess of 20 percent for chronic neck pain 
with degenerative changes is denied at all times during the 
pendency of the appeal.  




___________________________                             
_______________________
  NEIL T. WERNER	                                                      
MARY GALLAGHER
Acting Veterans Law Judge   			  Veterans Law Judge
Board of Veterans' Appeals			Board of Veterans' 
Appeals




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


